Citation Nr: 0805374	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  01-08 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Evaluation of phlebitis of the left leg, currently rated 
as  40 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right (minor) scapula, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left femur, currently evaluated as 20 
percent disabling.

4.  Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $1754.00.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  This 
matter also comes before the Board from decisions of the RO 
Committee on Waivers and Compromises (Committee) which denied 
waiver of an overpayment in the amount of $1754.00.  

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2007.  A transcript of his hearing 
has been associated with the record.

The issues of the disability ratings for phlebitis of the 
left leg and residuals of gunshot wounds of the right 
scapular region and the left femur are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Overpayment in the amount of $1754.00 resulted solely 
from the actions of the veteran; there was no fault on the 
part of VA.

2.  The recovery of the VA benefits would not nullify the 
objective for which benefits were intended.

3.  The veteran did not change his position to his detriment, 
and there was no reliance on these VA benefits that resulted 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

4.  Financial hardship is not demonstrated.


CONCLUSION OF LAW

The recovery of the overpayment of VA disability compensation 
benefits in the amount of $1710.00 is not against equity and 
good conscience and, therefore, is not waived.  38 U.S.C.A. 
§§ 5107, 5302(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  To implement the provisions of the 
law, the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  In Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA, with 
its expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA). Similarly, the statute at issue in this matter is not 
found in Chapter 51 (rather, in Chapter 53).

In any event, the veteran was provided appropriate notice 
concerning his rights with respect to the appellate issues in 
a notification letter sent to him in February 2004.  The 
basis for the denial of his request for waiver of overpayment 
was then provided in the decision notices in July 2004 and 
February 2005. A statement of the case dated in March 2005 
and a supplemental statement of the case dated in October 
2005 also provided such notice.

Factual Background

VA medical treatment records received by the RO in July 2002 
show that in January 2001, the veteran reported a divorce 
from his third wife.

The veteran notified the RO of his divorce in a December 2003 
letter.  He included a copy of the divorce decree, which 
indicates that the divorce was finalized in March 2001.  

In February 2004, the RO issued a letter to the veteran 
indicating that his benefits would be reduced effective April 
2001.  The veteran appealed.

In February 2005, the Committee noted that VA treatment 
records containing reports of the veteran's divorce had been 
received by the RO in July 2002.  It reasoned that if a due 
process letter had been sent at that time, due process would 
have been completed in September 2002 and the overpayment 
would have been for a shorter period, effectively reducing 
the veteran's debt.  The Committee concluded that the 
remaining debt was $1754.00, for the period from April 2001 
to September 2002.  The veteran continued his appeal.

Analysis

The Committee determined that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The veteran is at fault 
in this case.  The record reveals that the veteran's divorce 
was effective in March 2001.  Notably, a February 2001 letter 
from the RO notified the veteran of changes in his disability 
compensation and told him that he was being paid additional 
benefits for his spouse and child.  He was advised that he 
should immediately notify the RO if there were any changes in 
the status of his dependents.  While the veteran argues that 
his VA providers were aware of his impending divorce and knew 
when it was final, the veteran failed to inform the RO.  In 
essence, the veteran was aware that he must notify the RO of 
a change in the status of his dependents.  He did not do so 
until December 2003.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board finds that collection 
would not defeat the purpose of the benefit.  The veteran was 
in receipt of additional benefits for his dependent spouse, 
and continued to receive those benefits after his divorce was 
final.  The veteran therefore received benefits when he was 
no longer married to his third wife, and, as such, he was 
unjustly enriched.  Although the veteran argues that his 
severe PTSD symptoms and loss of his job caused severe 
financial hardship, there is no indication that his reliance 
on VA benefits resulted in relinquishment of another valuable 
right.  Thus, this element of equity and good conscience is 
not in the veteran's favor.

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that the purpose of 
paying a veteran additional benefits for dependents is to 
ensure their support.  As the veteran in this case was 
divorced in March 2001, he was no longer supporting his 
former wife.  There is no indication that recoupment of the 
additional payment for a dependent spouse would affect his 
ability to provide support to any dependent. Thus, this 
element of equity and good conscience is not in the veteran's 
favor.

The Board has also considered whether the appellant would 
experience undue financial hardship if and when forced to 
repay the debt at issue.  A financial status report submitted 
by the veteran in March 2004 reflects that his income 
exceeded his expenses.  Therefore, the Board does not find 
financial hardship.

In viewing the elements of equity and good conscience, the 
Board concludes that the negative evidence outweighs the 
positive evidence and that the facts in this case do not 
demonstrate that the recovery of the overpayment is against 
equity and good conscience.

ORDER

A waiver of the recovery of an overpayment of disability 
compensation benefits in the amount of $1754.00 is denied.




REMAND

Review of the record reflects that the veteran is in receipt 
of Social Security Administration (SSA) benefits.  The basis 
for such benefits is not clear based a July 2003 SSA 
determination which is contained in the record.  As records 
supportive of the veteran's claims might be in the possession 
of the SSA, the AOJ should obtain any records pertaining to 
the veteran's receipt of SSA disability benefits, to include 
the medical records on which the SSA's disability 
determination was made.

The Board notes that during the pendency of this appeal, the 
Court issued a decision in the case of Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  In 
this case, the Court found that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The veteran has not been afforded notice which 
complies with the Court's ruling in Vasquez.  Accordingly, 
such notice should be issued prior to further adjudication of 
the veteran's claims.

The veteran is notified that if he has any evidence 
pertaining to his claim which was not previously submitted to 
VA, he should submit such evidence.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  Issue an appropriate duty to assist 
letter which is compliant with the 
Court's recent holdings in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).

2.  Obtain a copy of the SSA's decision 
awarding the veteran disability benefits 
and copies of the records on which SSA 
based the initial award of benefits. Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


